Citation Nr: 1746603	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  15-11 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of service connection for a back disorder.

2. Entitlement to a compensable rating for bilateral hearing loss.

3. Entitlement to compensation under 38 U.S.C. § 1151 for a neurological disability due to laminectomies and related treatment performed by VA. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1967. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In August 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of whether to reopen the claim of service connection for a back disorder and entitlement to compensation under 38 U.S.C. § 1151 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire period on appeal, the Veteran had, at worst, Level II hearing acuity in both ears.



CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met for any period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.7, 4.130, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

The Board finds that VA's duties to notify and assist have been met and all due process considerations have been satisfied.  Except as discussed herein, the Veteran has not raised issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) (applying Scott to the duty to assist).  Moreover, while new and material evidence was received after the Statement of the Case, it was submitted by the Veteran with a waiver. 

Further, the Veteran has not alleged any deficiency with the conduct of his hearing with respect to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

The pertinent regulations were provided to the Veteran in the Supplemental Statement of the Case and will not be repeated here

Compensable Rating for Hearing Loss

The Veteran contends that he is entitled to a compensable rating for his hearing loss because he has hearing issues that are not alleviated by hearing aids.  He has not alleged that his hearing has worsened since the January 2015 examination.  

The Veteran was afforded a VA audiological evaluation in October 2010.  His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
60
65
65
LEFT
45
40
60
65
65

His average pure tone thresholds were 57.5 decibels in the right ear and 57.5 decibels in the left ear.  Speech audiometry revealed a speech recognition ability of 96 percent in the right ear and 96 percent in the left ear.  

The Veteran submitted private audiological records dated November 2013.  Although the examination report does not explicitly document the pure tone thresholds, an audiogram is provided.  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
50
60
75
LEFT
30
35
50
60
65

His average pure tone thresholds were 56.25 decibels in the right ear and 52.5 decibels in the left ear.  This report cannot be used for rating his hearing loss disability, however, because speech recognition was tested using W-22 word lists.  VA's regulations require the use of the Maryland CNC.  38 C.F.R. § 4.85.  Therefore, this medical record is not probative. 

The Veteran was afforded another VA audiological evaluation in January 2015.  His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
55
65
65
LEFT
40
45
55
60
60

His average pure tone thresholds were 58 decibels in the right ear and 55 decibels in the left ear.  Speech audiometry revealed a speech recognition ability of 94 percent in the right ear and 96 percent in the left ear.  

In light of the lay and medical evidence, the Board finds that the Veteran's hearing loss does not warrant a compensable rating for the entire period on appeal.  In making this determination, the Board found the VA examinations highly probative.  None of the examinations showed an exceptional pattern of hearing impairment, so 38 C.F.R. § 4.86 does not apply.

The October 2010 examination shows that the right ear's pure tone threshold average was 57.5 and the speech discrimination score was 96 percent, a combination that warrants a 'II' numeric designation pursuant to Table VI.  38 C.F.R. § 4.85, Diagnostic Code 6100, Table VI. The left ear's pure tone threshold average was 57.5 and the speech discrimination score was 96 percent, a combination that warrants a 'II' numeric designation pursuant to Table VI.  Id.  Pursuant to Table VII, after entering the Veteran's right ear (as the poorer ear) and left ear numeric designations, the Veteran is entitled to a 0 percent rating.  Id. at Table VII.

The January 2015 examination shows that the right ear's pure tone threshold average was 58 and the speech discrimination score was 94 percent, a combination that warrants a 'II' numeric designation pursuant to Table VI.  38 C.F.R. § 4.85, Diagnostic Code 6100, Table VI. The left ear's pure tone threshold average was 55 and the speech discrimination score was 96 percent, a combination that warrants a 'I' numeric designation pursuant to Table VI.  Id.  Pursuant to Table VII, after entering the Veteran's right ear (as the poorer ear) and left ear numeric designations, the Veteran is entitled to a 0 percent rating.  Id. at Table VII.

The Board considered the Veteran's statements regarding the severity of his hearing loss and its functional impact.  Although the Veteran is competent to report symptoms like difficulty hearing, he is not competent to report that his hearing acuity warrants a higher evaluation under VA's tables for rating hearing loss disabilities.  Disability ratings for hearing impairment are derived by a mechanical application of audiometric evaluation results to the rating schedule, which contemplate functional impairment caused by hearing loss.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The Board thus finds that the audiological evaluations afforded to the Veteran are more probative in establishing his specific level of hearing loss.  Moreover, while the Veteran cites to the private audiological evaluation to support his claim, the private results are not probative nor do they show a compensable level of hearing loss under the rating schedule.  In light of the competent medical and lay evidence, the Board finds that the Veteran is not entitled to a compensable rating for his hearing loss for the entire period on appeal.


ORDER

Entitlement to a compensable rating for hearing loss is denied. 
REMAND

In May 2010, the Veteran submitted VA Form 21-42, authorizing VA to obtain records from Fort Miley, San Francisco from September 1979 to the present for his back claim.  The claims file does not show that the records from September 1979 to July 1997 have been requested or associated with the claims file and a remand is therefore necessary. 

Although a July 2014 notification letter states records from Letterman Army Medical Center, Presidio are unavailable, the already-associated service treatment records include records from Letterman General Hospital, San Francisco, California and the U.S. Army Dispensary, Presidio of San Francisco, California, as well as records from the U.S. Army Hospital, Fort Ord, California.  Thus, the only records sought on remand are those from the Fort Miley - San Francisco VAMC. 

Regarding his 1151 claim, the Veteran contends that he suffers from neurological difficulties following an incident during or after his first laminectomy.  A July 2017 VA operative report documents an incident occurred during a move on post-op day three that left the Veteran "temporarily with bilateral upper extremity weakness."  Although this resolved "spontaneously," it was also noted that he continued to have "subjective weakness despite the fact that his strength improved in his bilateral upper and lower extremities over several days, and he did not achieve his baseline neurologic status subjectively."  Post-operative imaging revealed some residual stenosis and the Veteran elected to undergo further decompression and evacuation of the hematoma.  After the second laminectomy, the Veteran continued to experience sensory neuropathy, lower extremity weakness, and gait instability.  In a January 2011 primary care note, his primary medical history included "s/p posterior cervical laminectomy at C4-5 7/2007, c/b fall, back to surg for evac of hematoma, and C3 laminectomy and partial C6 lami." (emphasis added).  He was also diagnosed with multiple sclerosis in 2010.  

A VA medical opinion for the 1151 claim was obtained in October 2014.  The examiner opined that it was less likely than not that the Veteran sustained additional disability from his second neck surgery on 7/17/2007.  She further noted that there was "no report of a fall and/or drop."  The Board finds that the opinion is inadequate because the Veteran's claim hinges on an additional disability stemming from treatment during or after the first surgery, not the second, and the record does show that he experienced a fall during a move on post-op day three that caused complications.  A new medical opinion that addresses these facts is necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact Fort Miley - San Francisco VAMC and obtain records regarding the Veteran's back treatment from September 1979 to July 1997.  If necessary, searches must be made with results documented of any retired or archived medical records.  Associate any responses, including negative replies, with the record.  If there are no records available, provide appropriate notice to the Veteran. 

2. Forward the claims file to an appropriate VA medical provider, preferably a neurologist if available, for an opinion on the Veteran's 1151 claim.  The claims file, including this remand, must be made available to the examiner. After review of the claims file, the examiner should respond to the following questions:

a. Did the Veteran suffer an additional neurological disability as the result of the first and/or second laminectomy performed by VA in July 2017 or related post-operative treatment? 

In rendering an opinion, the examiner should consider the July 2017 operative note that indicates an incident occurred on post-op day three, which resulted in bilateral upper extremity weakness, and the January 2011 primary care note, which stated "s/p posterior cervical laminectomy at C4-5 7/2007, c/b fall, back to surg for evac of hematoma, and C3 laminectomy and partial C6 lami."

b. Was any additional disability proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA as a result of the July 2007 laminectomies or related post-operative treatment? 

c. Was any additional disability proximately caused by an event not reasonably foreseeable? That is, was the risk of that event the type of risk that a reasonable health care provider would have disclosed in connection with informed consent procedures?

In addressing these questions, the examiner should opine whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or VA furnished the hospital care or medical treatment without the Veteran's informed consent. 

The examiner must provide an opinion based on the Veteran's specific case and consider the arguments presented by the Veteran and VA treatment records. 

A complete rationale must be provided for all opinions offered, and if an opinion cannot be offered without resort to mere speculation, the reason for this should be fully explained in the examination report.

3. Thereafter, readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond. The case should then be returned to the Board, if necessary.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


